Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 27, 2014

                                       No. 04-14-00145-CV

             IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,
                                  Appellant

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2639
                       Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER
        Appellant’s motion to abate appeal is GRANTED. It is ORDERED that appellant file a
written report in this appeal no later than twenty days from the date of this order updating this
court on the status of the trial court’s signature on the order appellant seeks to appeal. It is
FURTHER ORDERED that the trial court clerk file a supplemental clerk’s record containing the
signed order no later than ten days after the date the trial court signs the order. The clerk of this
court is DIRECTED to remove the deadline for the filing of appellant’s brief from the court’s
calendar, and the deadline will be recalculated after the supplemental clerk’s record is filed.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court